DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021 and 12/09/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Objections
Claims 59-60 objected to because of the following informalities:  Claims 59 and 60 are missing a punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 65 recites the limitation “wherein the at least two transmission line conductors further comprise the transport container, the transport container being formed of a conductive material.” It is unclear how the transmission line conductors could comprise the transport container, since it appears that the transport container and the transmission lines are completely different structures. This claim cannot be examined in its present form because Examiner cannot determine what is being claimed.

Allowable Subject Matter
Claims 52-64 and 66-78 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 52:
The claimed invention is an apparatus for transporting solid and/or semi-solid substances, the apparatus comprising at least one transport container for storing the substance, the transport container comprising at least two transmission line conductors configurable to be in physical contact with the substance, the at least two transmission line conductors being excitable to operate as a lossy transmission line for electromagnetically heating the substance prior to unloading the substance from the transport container.
The closest prior art would be Yurkanin et al (US 4,408,117). Yurkanin teaches an apparatus for transporting solid and/or semi-solid substances, the apparatus comprising at least one transport container for storing the substance, the transport container comprising at least two transmission line conductors configurable to be in physical contact with the substance. However, Yurkanin does not teach the at least two transmission line conductors being excitable to operate as a lossy transmission line for electromagnetically heating the substance prior to unloading the substance from the transport container. 
The second closest prior art would be Brandon et al (US 4,370,534). Brandon teaches an apparatus for transporting solid and/or semi-solid substances, the apparatus comprising at least one transport container for storing the substance, the transport container comprising at least two transmission line conductors configurable to be in physical contact with the substance. However, Brandon does not teach the at least two transmission line conductors being excitable to operate as a lossy transmission line for electromagnetically heating the substance prior to unloading the substance from the transport container. 
The third closest art would be Bridges et al (US RE30738). Bridges teaches at least two transmission line conductors being excitable to operate as a lossy transmission line for electromagnetically heating the substance. However, Examiner finds no motivation, besides hindsight, to combine the teachings of Bridges with either of the above references.
Claim 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761